 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UBALDO FIGUEROA, on behalf of                     Case No. 1:19-cv-01004-NONE-BAM
      himself and all persons similarly situated,
12                                                      ORDER DISCHARGING ORDER TO SHOW
                         Plaintiff,                     CAUSE
13
             v.
14
      CONNER LOGISTICS, INC.,                           (Doc. No. 19)
15
                         Defendant.
16

17          On October 23, 2019, the parties filed a notice of settlement of this class action. (Doc.
18   No. 14.) On October 24, 2019, the Court ordered the parties to file a motion for preliminary
19   approval of the settlement no later than January 23, 2020. (Doc. No. 15.) On January 23, 2020,
20   the parties filed a stipulation to extend the deadline for the motion for preliminary approval of the
21   settlement to February 24, 2020. (Doc. No. 16.) The Court approved the parties’ stipulation on
22   January 24, 2020. (Doc. No. 17.)
23          On March 3, 2020, after a motion for preliminary approval of the settlement had not been
24   filed, the Court issued an order to Show Cause why sanctions should not be imposed for failure to

25   comply with an order of the Court. (Doc. No. 19.) The parties were required to file either a

26   written response or the required motion for preliminary approval of the settlement within fourteen

27   (14) days of service of the Order to Show Cause. (Id.)

28          On March 13, 2020, Kyle Nordrehaug, counsel for Plaintiff, filed a declaration in response
                                                        1
 1   to the Order to Show Cause. (Doc. No. 20.) Mr. Nordrehaug’s declaration explained that the
 2   associate monitoring compliance with the deadline for the motion for preliminary approval of the
 3   settlement went on maternity leave and the deadline was deleted from Mr. Nordrehaug’s calendar
 4   following a “misunderstanding” of the Court’s Order Unassigning District Judge. (Id.) Mr.

 5   Nordrehaug represented that Plaintiff’s non-compliance with the Court’s order was inadvertent

 6   and apologized for the mistake. (Id.) Mr. Nordrehaug further explained that the motion for

 7   preliminary approval of the settlement had been drafted and was currently being reviewed by

 8   counsel for Defendant. (Id.) However, Mr. Nordrehaug had a pre-planned vacation from March

 9   13, 2020 through March 17, 2020 and was unsure if he would be able to file the motion for

10   preliminary approval of the settlement while on vacation but would file the motion by no later

11   than March 18, 2020. (Id.) On March 17, 2020, Plaintiff filed a Motion for Preliminary

12   Approval of Class Settlement. (Doc. No. 21.)

13          Having considered Mr. Nordrehaug’s response, and in light of the Motion for Preliminary

14   Approval of Class Settlement filed on March 17, 2020, the Order to Show Cause issued March
     13, 2020 (Doc. No. 19) is HEREBY DISCHARGED and no sanctions shall be imposed.
15

16
     IT IS SO ORDERED.
17

18      Dated:     March 18, 2020                            /s/ Barbara   A. McAuliffe            _
19                                                    UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                      2
